ORDER
PER CURIAM.
Timothy D. Klaus (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hearing. Pursuant to a plea agreement with the State, Movant pled guilty to: 1) one count of third-degree misdemeanor domestic assault, in violation of Section 565.0741; and 2) one count of first-degree felony child molestation, in violation of Section 566.067. The trial court sentenced Movant to concurrent terms of one year of imprisonment on the assault charge and twelve years of imprisonment on the molestation charge. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel, pursuant to Rule 24.035. Movant claims plea counsel should have informed him that he might be subject to civil commitment under Missouri’s Sexually Violent Predator statutes at the conclusion of his prison term. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.